Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 10/16/2020.
In light of the amendments, the 35 USC 112(a) and 112(b) rejections made in the Office Action mailed 6/26/2020 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the cooking chamber temperature probe (8) is kept in a lifted position on a grill of the cooking chamber of the oven or barbecue (1),” rendering the claim indefinite.  It’s unclear if the probe is in a position such that it is lifted off of the grill, or if it the probe is simply on the grill wherein the grill itself is in a lifted position on a grill of the cooking chamber of the oven or barbecue.  Referring to the specification, page 6 discloses “The said probe of room temperature (8), preferably, is fastened by a 
For the sake of compact prosecution, and in light of the specification, Examiner interprets the limitation as the probe is in a position such that it is lifted off of the grill, however, the limitation remains indefinite as written.
Claims 2 – 20 are rejected due to dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 8863734, of record) in view of Reinhart (US 9,427,107).
Shaffer teaches the following claimed structural limitations of claim 1: A universal device for the automation of gas-powered devices as ovens or barbecues (see abstract) that  comprises a variable gas intake valve (see element 240) housed in a module of valve (3) the module of valve (3) configured to be coupled to a gas inlet hose (see FIG 9 and connections between fuel 170, valve assembly 940 and burners 910, 911, 912) of the oven or barbecue (see abstract) and an electronic board (see element 220 and column 4 lines 16 - 22) housed in a module of control (see element 330 and column 4 lines 13 - 27) linked to the valve and that is configured to control gas flow from the gas inlet hose  based on an output signal the module of control supplies to said valve (see column 3 lines 15 – 26 for overview, column 4 line 35 – column 5 line 14 for details; see also FIG 2 with input and output signals), said electronic board being provided with connection with, at least, a cooking chamber temperature probe (see 270 and column 4 lines 32 – 35) located within a cooking chamber of the oven or barbecue (FIG 6) said module of control having a power supply (see module of control 330 of FIG 2 and at least elements 210 and 230).
Regarding wherein the cooking chamber temperature probe is kept in a lifted position on a grill of the cooking chamber of the oven or barbecue, Shaffer teaches temperature probes kept in a lifted position above the grill in the cooking chamber (see FIG 7 and probes 701 – 703 in relation to grill 600).  Shaffer teaches this arrangement allows the temperature probes to be adjusted in relation to the rack 600 (see column 7 line 49 – column 8 line 9).  However, Shaffer fails to expressly teach the probe is kept in a lifted position on a grill.
Reinhart teaches a temperature probe (see 310) is kept in a lifted position on a grill of the cooking chamber of the oven or barbecue (see grill 214 of FIG 2A and see detail FIG 3 with probe 310 affixed to the grill via element 312).  Reignart teaches the probe can be a clip-on type (clipped onto grill 214) that may be used to pierce food (for monitoring food temperature, see column 7 lines 41 – 59).  This arrangement also allows the user to determine where they want the temperature probe located, regardless of whether the probe measures cooking chamber or food temperature.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the apparatus of Shaffer to utilize a clip-on temperature probe 


Regarding claim 2, Shaffer in view of Reinhart further teaches that the valve of the module of the valve is a variable electrovalve operated by electric pulses or voltage variation (see Shaffer column 4 lines 23 – 27) or a robotic valve.
Regarding claim 3 & 11, Shaffer in view of Reinhart further teaches the valve of the module of the valve is a motorized valve (see Shaffer see column 9 lines 21 – 28).
Regarding claim 4 & 12, Shaffer in view of Reinhart further teaches the module of the valve is constituted by a wrapping box (see Shaffer examples FIG 4A-2 – 5D) provided with an input connector (IN) and an output connector (OUT) for coupling of the module of the valve to the gas inlet hose of the oven or barbecue, between respective input and output lengths of the said module (3), as well as a connection port to connect an end of a communication cable (see Shaffer FIG 2 for connections, see also column 3 line 64 – column 4 line 6 and see column 5 lines 16 – 38).
Regarding claim 5, Shaffer in view of Reinhart further teaches further comprising one or more probes of foods temperature that can be connected to the electronic board (see Shaffer see elements 280 of column 4 lines 29 – 35).
Regarding claim 6, Shaffer in view of Reinhart further teaches the module of control is formed by a shell (see Shaffer examples FIG 4A-2 – 5D) that houses the electronic board and having a connection port for a communication cable, a dock cooking chamber temperature probe and, if applicable, one or more additional dock connectors for probes of foods temperature (see Shaffer FIG 2).
Regarding claim 7 & 13, Shaffer in view of Reinhart further teaches the module of control is controlled by analog buttons and an information screen or a touch screen (see column 5 lines 15 – 38).
Regarding claim 8, 14 & 15, Shaffer in view of Reinhart further teaches the control module in controlled by a remote control or by mobile devices through an application or web (see Shaffer FIG 8 and see column 8 line 57 – column 9 line 15).
Regarding claim 9 and 16 – 18, Shaffer in view of Reinhart further teaches the control module incorporates a battery as the power supply (see Shaffer column 3 line 64 – column 4 line 2).
Regarding claim 10, 19 & 20, Shaffer in view of Reinhart further teaches the control module incorporates a connector for a power supply cable (see Shaffer see column 3 line 64 – column 4 line 2 and see FIG 2).
 
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive for the reasons below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the newly added limitations to claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See the updated rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kennington (US 8800542) teaches a cooking chamber temperature probe is kept in a lifted position on a grill of the cooking chamber of the oven or barbecue (see probe 5, clip 4 and FIGs 1 & 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHA M BECTON/Examiner, Art Unit 3762         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762